1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA
9                                               ***
10   BRANDEN J. HERMANSEN,                           Case No. 3:17-cv-00135-MMD-CBC
11                                     Petitioner,                    ORDER
            v.
12
     STATE OF NEVADA, et al.,
13
                                   Respondents.
14

15          Respondents’ unopposed motion for extension of time (ECF No. 44) is granted.

16   Respondents will have until May 17, 2019, to file a reply to the opposition to the motion

17   to dismiss. Petitioner’s motion for leave to file excess pages (ECF No. 39) is also granted.

18          DATED THIS 12th day of April 2019.

19
20                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
